United States Court of Appeals
                      For the First Circuit


No. 12-1349

                           NUPUR PATEL,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on February 1, 2013, is
amended as follows:

     On page 14, lines 9-11, replace "Consequently, we hold that
the BIA erred in finding Patel removable, and need not decide
whether he would be eligible for a waiver." with "Consequently, we
hold that the BIA erred in finding Patel removable on the ground
that the record of conviction revealed an intent to cause a
permanent deprivation, and we need not decide whether he would be
eligible for a waiver."